Citation Nr: 0626701	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rhabdomyolysis with renal failure.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active duty from September 1983 through 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned Judge at a 
videoconference hearing dated in September 2005.  The veteran 
submitted new medical evidence in September 2005 along with a 
written statement waiving initial consideration of such 
evidence by the RO.  


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied service 
connection for rhabdomyolysis with renal failure; the veteran 
did not appeal; the March 1994 rating decision became final.

2.  Evidence presented since the March 1994 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for rhabdomyolysis with renal failure.

3.  Service medical records indicate that the veteran's in-
service treatment for rhabdomyolysis with acute renal failure 
resolved.  

4.  Medical evidence does not show current residuals 
involving rhabdomyolysis with renal failure.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for rhabdomyolysis with renal failure, is final.  
38 U.S.C.A. § 7105 (West Supp. 2005).

2.  The evidence received since the March 1994 rating 
decision is new and material, and the claim for 
rhabdomyolysis with renal failure is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.156 
(2005).

3.  Rhabdomyolysis with renal failure was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5303 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got" pertaining 
to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
In addition, as noted above, this is a new and material 
evidence claim.  The veteran did not receive notice 
pertaining to a new and material evidence claim. However, 
upon review, the Board finds that the lack of notice 
involving his new and material claim and lack of a pre-agency 
of original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

For the new and material evidence notice, there is no 
prejudice in proceeding on the merits of the case as the 
Board is reopening the new and material evidence claim.  As 
for a lack of pre-agency of original jurisdiction notice for 
his service connection claim, the veteran did receive proper 
notification for a service connection claim in December 2003, 
subsequent to the enactment of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 but also subsequent to the January 2003 
rating decision.  The notice letter met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter provided the veteran with a summary of the evidence, 
and specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, service department, Social Security, 
and other federal agencies.  The veteran was requested to 
submit any evidence in his possession.  Following receipt of 
the notice letter, the veteran identified Fort Hood Hospital 
and Mesquite Community Hospital, and Brooke Army Medical 
Center as locations to obtain treatment records, and numerous 
efforts were made to obtain the records.  Records from 
Mesquite Community Hospital and VA medical records have been 
included in the claims file.  The veteran was also given a VA 
examination in conjunction with his claim.  No other evidence 
was identified or submitted by the appellant.  The veteran 
was also provided notice and summary of applicable laws and 
regulations pertaining to service connection and facts of the 
case.  The basis for denial was also found in the initial 
rating determination, the July 2003 statement of the case, 
and May 2005 supplemental statement of the case.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The RO accomplished 
further review, process and adjudication of the claim as 
indicated in the 2005 supplemental statement of the case.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103; see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that an effective date and 
disability rating for the award of benefits will be assigned, 
if the benefit is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The December 2003 letter did not 
provide adequate notice of an effective date or disability 
rating for the claim on appeal.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra.  The underlying service connection claim 
decided in this case is denied.  As the claim is denied, any 
question as to the appropriate effective date or disability 
rating to be assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, service 
records, VA medical records, VA examination report dated in 
July 2003, private medical records, and statements and 
testimony from the veteran.  Again, the RO made multiple 
efforts to obtain records referred to by the veteran.  All 
records reasonably obtainable have been included in the 
claims folder.   

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II. New and Material

The RO originally denied the veteran's service connection 
claim for rhabdomyolysis with renal failure in a March 1994 
rating decision.  The veteran was provided notice of his 
right to appeal the March 1994 rating decision that same 
month, but no appeal was received.  Thus, the March 1994 
decision became final.  38 U.S.C.A. § 7105.

Although the March 1994 rating decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative, or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review, service medical records show that the veteran 
was hospitalized for rhabdomyolysis with acute renal failure 
in September 1993.  A medical record dated in September 1993 
indicated that the veteran's condition was improved and that 
he was discharged to duty.  Follow-up treatment record in 
October 1993 noted the veteran was recovering from the acute 
renal failure.  The diagnosis was resolved rhabdomyolysis.  

The veteran filed his original service connection claim for 
rhabdomyolysis with renal failure in January 1994.  Review of 
the record showed that the basis for the denial in the March 
1994 rating decision was the failure of the veteran to appear 
at a scheduled VA examination in order to determine his 
current medical condition.  As the rating decision in March 
1994 indicated, without medical evidence from the VA 
examination, there was no evidence of an ongoing or continual 
disability involving his renal failure from service. 

Upon review, evidence received since the March 1994 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.  Included in this evidence are a VA 
examination report dated in July 2003 and statements and 
testimony from the veteran.  The VA examination and testimony 
from the veteran are clearly new as they were not considered 
by the RO in the March 1994 rating decision.  In addition, 
the findings demonstrating the veteran's current medical 
status pertaining to his rhabdomyolysis is also material as 
it directly addresses the deficiency from the previous 
denial, namely, that there was no current medical evidence 
upon which to review the claim.  Furthermore, the veteran 
testified before the undersigned Judge that he believes that 
he experiences residual health problems from his 
rhabdomyolysis with renal failure, including pain in the 
kidney and back area, and memory loss.  For purposes of a new 
and material evidence claim, the testimonial information is 
presumed credible.  Justus, supra.   As such, evidence 
received since the March 1994 rating decision is new and 
material, and the veteran's claim of entitlement to service 
connection for rhabdomyolysis has been reopened. 

Duty to Notify and Assist 

Having reopened the claim for service connection, the Board 
must now consider whether the RO has fulfilled its duties to 
notify and assist.  As noted earlier, the RO having reopened 
the claim, notified the veteran of the information needed to 
support his service connection claim and the types of 
evidence VA would assist the veteran in obtaining in a 
December 2003 letter.  Further, the record shows that the RO 
has undertaken all possible development for this claim, and 
all known service records, VA and private medical records, 
and attempts to obtain additional medical records are 
associated with the claims file.  The Board finds that, based 
on the circumstances described above, the requirements under 
the VCAA have been satisfied.  The claim having been 
reopened, the merits will be addressed by the Board in the 
decision that follows.

The veteran testified to the undersigned Judge in September 
2005 that he believes his renal failure in service caused his 
current memory problems. (T. 6).  In addition, the veteran 
testified that he experiences kidney pain in his back due to 
his rhabdomyolysis with renal failure.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records indicate that the 
veteran's in-service treatment for rhabdomyolysis with acute 
renal failure resolved and the medical evidence of record 
does not show current residuals involving rhabdomyolysis with 
renal failure.  

As noted above, service medical records show that the veteran 
was hospitalized for rhabdomyolysis with acute renal failure 
in September 1993.  A medical record dated in September 1993 
indicated that the veteran's condition was improved and that 
he was discharged to duty.  Follow-up treatment record in 
October 1993 noted the veteran was recovering from the acute 
renal failure.  The diagnosis was resolved rhabdomyolysis.  

In order to determine the veteran's current medical status 
involving rhabdomyolysis with renal failure, the veteran was 
given a VA examination in July 2003.  The VA examination 
report from July 2003 summarized the veteran's in-service 
treatment and noted the veteran's current complaints of 
fatigue, tingling in his arms and legs, and unstable balance.  
The veteran did not complain of headaches or shortness of 
breath.  

The examiner commented that the veteran's blood pressure had 
returned to normal, and the veteran was able to run and 
exercise.  Blood pressure readings were 138/80, 130/80, and 
132/80.  As for his memory problems, the examiner indicated 
that the veteran tended to repeat a question until he had 
time to think of an answer.  The examiner opined that the 
veteran had psychiatric problems.  

Examination of the veteran was otherwise normal.  Thyroid was 
not enlarged, there was no nystagmus, abdomen was flat and 
nontender with no masses, or hernias.  Neurological 
examination was also normal.  Renal function by testing was 
also normal.  Based upon his review of the record and 
evaluation of the veteran, the examiner opined that the 
veteran had rhabdomyolysis and renal failure with no current 
residuals.  

The Board finds the VA examination report dated in July 2003 
to be competent medical evidence as it was based on a review 
of the record, including service medical records, and 
evaluation of the veteran.  The examiner's summary of the 
veteran's rhabdomyolysis is also supported by the service 
medical records and the fact that none of the other post-
service medical records show current residuals, including VA 
medical records and private medical records submitted by the 
veteran.  

The Board recognizes the veteran's service connection claim 
and his statements that he believes that he is entitled to 
service connection for rhabdomyolysis with renal failure.  
Nevertheless, as noted previously, without evidence 
demonstrating a current diagnosed chronic disability, the 
claim must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. 
App. 223.  In other words, while the service medical records 
do show treatment in service, he must have a current 
diagnosis or residuals from his in-service condition in order 
to be service-connected.  Service-connection is not granted 
for prior disorders that resolved, but only for a current, 
chronic disability.  Id.  

The Board notes treatment records from Mesquite Community 
Hospital from 1995 to 1998 that showed complaints of kidney 
problems in 1997 and 1998.  However, rhabdomyolysis was not 
shown and the findings of renal colic and pyelonephritis 
reported in October 1998 were also found to be acute and were 
treated; chronic conditions were not suggested.  Moreover, 
the 2003 VA examination was accomplished after this 
treatment.  VA outpatient treatment records in 2004 and 2005 
indicated complaints of kidney problems, and CT scan of the 
abdomen performed in February 2005 did reveal renal cysts and 
calculi.  However, there was no reference to rhabdomyolysis 
or renal failure other than by history, and no indication 
that these conditions were residuals of the rhabdomyolysis or 
renal failure that resolved approximately 12 years earlier.  

The Board also acknowledges the veteran's medical problems in 
service, as he described them at his hearing.  However, as 
there is no current disorder involving rhabdomyolysis with 
renal failure, the nature and extent of the treatment 
received for this problem during service is not 
determinative.  

The preponderance of the evidence shows no current disability 
involving rhabdomyolysis with renal failure upon which to 
grant service connection.  Therefore, the veteran is not 
entitled service-connection.  38 C.F.R. § 3.303 (2005).




ORDER

Entitlement to service connection for rhabdomyolysis with 
renal failure is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


